FILED
                             NOT FOR PUBLICATION                            NOV 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CARLOS LARA CEPEDA,                              No. 09-71306

               Petitioner,                       Agency No. A092-997-972

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 8, 2011 **

Before:        O’SCANNLAIN, TASHIMA, and GRABER, Circuit Judges.

       Carlos Lara Cepeda, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Castillo-Cruz v. Holder, 581 F.3d 1154,

1158-59 (9th Cir. 2009), and we deny the petition for review.

      Cepeda is removable under 8 U.S.C. § 1227(a)(2)(A)(ii) because his 2007

and 2008 theft convictions are categorically crimes involving moral turpitude. See

id. at 1159; Flores Juarez v. Mukasey, 530 F.3d 1020, 1022 (9th Cir. 2008);

Garcia-Lopez v. Ashcroft, 334 F.3d 840, 843-44 (9th Cir. 2003).

      Cepeda is not eligible for cancellation of removal under 8 U.S.C.

§ 1229b(a)(3) because his 2008 theft conviction is an aggravated felony under

8 U.S.C. § 1101(a)(43)(G). The docket sheet and complaint establish that he

committed theft of personal property under the modified categorical approach and

that he was sentenced to a term of imprisonment of more than one year. See

United States v. Rivera, __ F.3d __, No. 10-50313, 2011 WL 4430843 at *2 (9th

Cir. Sept. 23, 2011) (recidivist sentencing enhancement may be considered in

calculating the term of imprisonment under 8 U.S.C. § 1101(a)(43)(G)); United

States v. Strickland, 601 F.3d 963, 968-69 (9th Cir. 2010) (en banc) (docket sheet

may be considered in applying modified categorical approach).

      PETITION FOR REVIEW DENIED.




                                         2                                    09-71306